CARPENTER, J.
The above case was tried in East Greenwich before a jury on the 21st day of September, 1925, and the day following. The jury returned a verdict for the plaintiff for the sum of eleven hundred dollars ($1100'), and thereupon the defendant filed a motion for a new trial alleging the usual grounds.
It appeared from the evidence of the plaintiff that the plaintiff, Charles W. F. Scott, and Joseph McGroarty, the father of the defendant, were inmates of the Hospital for the Criminal Insane at Concord, New Hampshire; that they were confined in the same ward in the institution and became friendly; that while they were there, there was some conversation between them in reference to Scott obtaining the release of McGroarty-when he Scott, should be released; that it was agreed that when Scott should be released he should see Mc-Groarty’s son, the defendant, about the matter; that Scott was released and that, in keeping with his agreement, he went to Warwick, R. I., and saw the defendant; that this "was February 1, 1924, and on that day he, the plaintiff, saw the defendant, who-employed the plaintiff, Scott, to obtain the release of Joseph McGroarty, the father of the defendant, and agreed to pay all expenses, including attorneys’ fees, and also agreed to pay the plaintiff for his services. After this agreement he, Scott, went to work, employed lawyers, and succeeded in obtaining the release of Joseph Me-' Groarty from the hospital. He, Scott, testified his expenses were $619. The plaintiff demanded payment from the defendant and was refused.
The defense denied the agreement and also the evidence of the defense tended to show- that the efforts and work of Scott were in no way instrumental in securing the release of Joseph McGroarty.
The issues in the case were solely disputes of fact and the court is of the opinion that the jury were justified in returning a verdict for the plaintiff for $1100 and that substantial justice has been done in the matter.
Motion of defendant for a new trial denied.